UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
HIMELDA MENDEZ,                                               :
                                             Plaintiff,       :
                                                              :   19 Civ. 11166 (LGS)
                           -against-                          :
                                                              :        ORDER
BG RETAIL, LLC,                                               :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 23, 2020, the Court issued an order directing the parties to comply

with the briefing schedule proposed for Defendant’s motion to dismiss Plaintiff’s Complaint

(Dkt. No. 23);

        WHEREAS, on March 27, 2020, Plaintiff filed an Amended Complaint (Dkt. No. 24). It

is hereby

        ORDERED that Defendant may move to dismiss Plaintiff’s Amended Complaint

according to the following briefing schedule: Defendant shall file any motion to dismiss by April

24, 2020; Plaintiff shall file any opposition to the motion to dismiss by May 15, 2020; and

Defendant shall file any reply in support of the motion to dismiss by May 29, 2020. The parties

shall comply with the Court’s Individual Rules in filing their motions and supporting papers. It

is further

         ORDERED that, if Defendant does not intend to move to dismiss the Amended

Complaint, Defendant shall inform the Court of that fact by letter filed on ECF no later than

April 10, 2020.

Dated: March 30, 2020
       New York, New York
